Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered May 11, 1988, convicting him of grand larceny in the third degree and falsifying business records in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Although the court erred in allowing the People, as part of their direct case, to prove that the defendant had pleaded guilty to a similar crime in 1978, under the circumstances presented — where the evidence of guilt is overwhelming — the error was harmless (see, People v Lowe, 91 AD2d 1100; People v Murray, 90 AD2d 640). Contrary to the defendant’s contention, the court’s charge on circumstantial evidence was proper. It is not necessary that the words "moral certainty” be used in a circumstantial evidence charge (People v Ford, 66 NY2d 428; People v Gonzalez, 54 NY2d 729).
Finally, we decline to disturb the sentence (see, People v Suitte, 90 AD2d 80). Lawrence, J. P., Kunzeman, Rubin and Hooper, JJ., concur.